Citation Nr: 1732537	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  14-42 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for systemic lupus erythematosus (SLE).

 2. Entitlement to an initial rating in excess of 10 percent prior to March 22, 2017, and in excess of 20 percent thereafter, for Raynaud's syndrome.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	William K. Thames II, Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to June 1994.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO, in pertinent, part
granted service connection for SLE rated 10 percent disabling effective June 9, 2010, and for Raynaud's syndrome rated 10 percent disabling effective March 31, 2011.

In April 2016, the Board remanded the matters for additional development.  During the pendency of the appeal, the RO awarded a 20 percent disabling rating for Raynaud's syndrome effective March 22, 2017.  See April 2017 Rating Decision.  As less than the maximum benefit was awarded, the issue remains in controversy. See AB v. Brown, 6 Vet. App. 35 (1993). 

In the October 2012 notice of disagreement (NOD), the issue of entitlement to TDIU was raised and has been added to the appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453, 54 (2009) (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record reveals the matters are not ready for appellate disposition.

Notably, it appears that there may be overlapping symptomatology between the Veteran's service-connected SLE and Raynaud's syndrome, which must be distinguished in order to properly determine the extent, frequency and/or severity of symptoms and manifestations associated with each disability.  The Veteran has also been diagnosed with many nonservice-connected conditions, which may either overlap and/or produce symptoms that are in fact associated with the nonservice-connected condition, as opposed to the service-connected SLE and/or Raynaud's syndrome.  These conditions include, but are not limited to, Sjogren syndrome, osteoarthritis, degenerative joint disease, fibromyalgia, carpal tunnel syndrome, Dupuytren's contracture, and osteopenia.  

In a statement received in May 2017, the Veteran indicated that SLE has characteristics that are difficult to pinpoint and/or mimic other diseases.  He claims that symptoms he suffers from include: swollen ankles; seizures; foamy urine, or blood in urine; pain or change of color in the fingers when it's cold; joint or muscle pain; memory loss; breathing problems like chest pain or shortness of breath; puffy or dry eyes; joint swelling; Raynaud's syndrome; and fatigue.  He also indicated that he could no longer take prescription medicines for his pain because of decreased kidney function.  

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran can be service connected for different disabilities that have overlapping symptoms; however, he cannot be compensated twice for these overlapping symptoms. 

As such, a remand is necessary to obtain a new VA examination in order to seek clarification.  38 C.F.R. § 3.159.

Additionally, as noted in the Introduction, the issue of entitlement to TDIU has been raised by the record and has been added to the appeal.  In his NOD, the Veteran indicated that his SLE and Raynaud's syndrome required on-going medical treatment and an inability to work because of the duration and severity of his symptoms.  In February 2016, he submitted a statement from his employer showing he had been terminated from his job in December 2015 due to unsatisfactory work quality and failure to follow instructions.  The Board, therefore, finds that an inferred claim of entitlement to TDIU has been raised by the record.  See Rice, 22 Vet. App. 447.   

The Board further finds that the evidence is insufficient to render a decision on the issue of TDIU.  An examination is necessary to determine the impact of the Veteran's service-connected disabilities on his ability to work, to include whether the Veteran is unemployable.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran must be afforded the appropriate VA examination(s) to determine the severity of his service-connected SLE and Raynaud's syndrome.  The electronic claim file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate these disorders must be reported in detail.        

a) The examiner should distinguish the extent, frequency and/or severity of those symptoms and manifestations associated with his SLE and Raynaud's syndrome.  If possible, the examiner should provide a list of symptoms associated with each diagnosed disability/disease.  If the examiner determines that it is not possible to discern which disorder primarily contributes to the findings, the examiner must explain why and provide a statement detailing any overlapping or inextricable symptoms.  

b) The examiner should also indicate whether any symptoms and manifestations are in fact associated with a nonservice-connected condition such as  Sjogren syndrome, osteoarthritis, degenerative joint disease, fibromyalgia, carpal tunnel syndrome, Dupuytren's contracture, and osteopenia, as opposed to the SLE or Raynaud's syndrome.  

c) The examiner must also offer an opinion on the cumulative effect that the Veteran's service-connected SLE and Raynaud's syndrome would be expected to have on his employability - meaning ability to obtain or maintain employment that could be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training.  In rendering this opinion, the examiner must discuss whether there are any functional limitations associated with, and expected effect on, employment resulting from all the Veteran's service-connected disabilities, on sedentary and physical employment (not including the effects of any non-service connected disabilities).  Thereafter, please also identify any/all types of physical or sedentary employment that would remain feasible, despite the service-connected disabilities, given the Veteran's level of education and work history and offer an opinion as to whether it is at least as likely as not that his service-connected disabilities, in combination, cause him to be unable to obtain or retain substantially gainful employment.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

3.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the issues on appeal, including entitlement to TDIU.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




